WiNSLow, C. J.
This is an action by a free high school district to recover of a town fees for tbe tuition of certain high school pupils, residents of tbe town, who attended the high school of tbe district, under the provisions of ch. 188, Laws of 1901 .(now secs. 496j to 496o, Stats.). A former action brought by tbe city of Columbus for tbe same cause failed because tbe right of action was held to be in tbe school district. Columbus v. Fountain Prairie, 134 Wis. 593, 115 N. W. 111.
*565A general demurrer to the present complaint was overruled below, and upon the present appeal from that ruling but one question will be considered.
See. 496Tc, Stats., after providing that a tuition fee not exceeding fifty cents per week may be charged by the high school district, further provides as follows:
“On or before the first day of July in each year, the secretary of the free high school board shall make a sworn statement to the clerk of the city, town or village from which any person may have been admitted to said free high school. Said statement shall set forth the residence, name, age and date of entrance to such school, and number of months’ attendance during the preceding school year of each person so admitted from such city, town or village; this statement shall show the amount of tuition which, under the provisions of this act, the district is entitled to receive for each person reported as having been a member of the school from such city, town or village, and the aggregate sum for tuition for all persons so admitted from each city, town or village.”
It appears by the complaint in the present case that a sworn statement, setting forth all the facts required by this statute, was filed with the clerk of .the defendant town in due season by the clerk of the board of education of the city of Columbus, but that the same was in form in behalf of the city of Columbus instead of in behalf of the free high school district of the city of Columbus. The question is whether this notice must be held fatally defective under the provision of the statute quoted because on its face it appeared to be a demand on behalf of the city instead of on behalf of the school district. We have no difficulty in answering this question in the negative. The boundaries of the high school district were coterminous with the boundaries of the city; the board of education of the city constituted the school board of the district; the clerk of the board of education of the city (who gave the notice) was ex officio secretary of the high school board, the city treasurer ex officio treasurer of that board, and the city *566treasury the treasury of the district. Sub. 2, sec. 492, Stats.; Laws of 1883, ch. 181.
Thus it appears the notice or claim was given by the proper person, that it conveyed all the information required by the statute, and required payment to the proper official. It could not mislead the defendant in any particular. If the tuition claimed by it had been paid to the city treasurer, such payment would have constituted a complete discharge though receipted for by him under that official title instead of under the title of treasurer of the high school board. To say that such a claim was fatally defective because the city was named as the creditor instead of the high school district (its alter ego for high school purposes) would be to make substance out of the merest shadow. The purpose of the law was to make sure that every town should have complete and seasonable information as to every claim for such tuition made against it, not only as to the pupils instructed but as to the high school where they were instructed. Confessedly the defendant received this information 1 ally and completely. It knew every fact which would enable it to ascertain and discharge its liability. The essential requirements of the statute were complied with.
By the Court. — Order affirmed.